Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 1 of 10 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
BROOKLENN GARGAR,

     Plaintiff,
                                                     CASE NO.:
v.

BCA FINANCIAL SERVICES, INC.,

     Defendant.
                                       /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

           COMES NOW Plaintiff, BROOKLENN GARGAR, by and through the undersigned

counsel, and sues Defendant, BCA FINANCIAL SERVICES, INC., and in support thereof

respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq.

(“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”)

and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                                           INTRODUCTION

           1.     The TCPA was enacted to prevent companies like BCA FINANCIAL

SERVICES, INC. from invading American citizen’s privacy and prevent abusive “robo-calls.”

           2.     “The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct. 740, 745, 181

L.Ed. 2d 881 (2012).

           3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone


                                                 1
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 2 of 10 PageID 2



subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

       4.      According to the Federal Communications Commission (FCC), “Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year – around 60 percent of all the complaints…Some private analyses estimate that U.S.

consumers     received    approximately     2.4    billion   robocalls    per   month     in   2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                                 JURISDICTION AND VENUE


       5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

       6.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

       7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014)

       8.      The alleged violations described herein occurred in Manatee County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

                                   FACTUAL ALLEGATIONS

                                                  2
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 3 of 10 PageID 3



       9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

Manatee County, Florida.

       10.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15 U.S.C. §

1692(a)(3).

       11.     Plaintiff is an “alleged debtor.”

       12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       13.     Defendant is a corporation with its principal place of business located at 18001

Old Cutler Road, Suite 462, Miami, FL 33157, and which conducts business in the State of

Florida through its registered agent, Corporation Service Company located at 1201 Hays Street,

Tallahassee, FL 32301.

       14.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       15.     The debt that is the subject matter of this complaint is a “consumer debt” as

defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

       16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately fifty

(50) times in an attempt to collect an alleged debt.

       17.     Plaintiff knows some or all of the calls the Defendant made to Plaintiff’s cellular

telephone number were made using an “automatic telephone dialing system” which has the

capacity to store or produce telephone numbers to be called, using a random or sequential

number generator (including but not limited to a predictive dialer) or an artificial or prerecorded

voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer

calls”). Plaintiff will testify that he knew it was an autodialer because of the vast number of calls


                                                   3
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 4 of 10 PageID 4



he received. Plaintiff will also testify that some of the calls he answered had no one on the other

line and he repeatedly said hello.

        18.    Plaintiff received calls from the Defendant and when the call went into his

voicemail, Defendant left a prerecorded message on his voicemail.

        19.    Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically. Plaintiff often heard a pause,

a click or call center noises prior to the live agent coming onto the line.

        20.    Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (941) ***-8278, and was the called party and recipient of Defendant’s calls.

        21.    Defendant placed an exorbitant number of autodialed calls to Plaintiff’s cellular

telephone (941) ***-8278 in an attempt to collect on an alleged debt associated with a credit

card.

        22.    The automated calls from Defendant were initiated from phone number including

but not limited to, (888) 608-5405 and (515) 446-5955; and when those numbers are dialed, an

artificial voice answers and identifies the number as belonging to Defendant.

        23.    On several occasions over the last four (4) years and since the inception, Plaintiff

instructed Defendant’s agent(s) to stop calling his cellular telephone but the phone calls

continued.

        24.    As an example, in or about December of 2018, Plaintiff answered a call from

Defendant to his aforementioned cellular telephone number and was connected to a female

agent/representative of Defendant. Plaintiff informed the agent/representative that the calls to

his cellular telephone were harassing and demanded that the cease calling his cellular telephone

number.


                                                  4
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 5 of 10 PageID 5



        25.     Each subsequent call Defendant made to Plaintiff’s aforementioned cellular

telephone number was knowing and willful and done so without the “express consent” of

Plaintiff.

        26.     Despite clearly and unequivocally revoking any consent Defendant may have

believed they had to call Plaintiff on his cellular telephone, Defendant continues to place calls to

Plaintiff.

        27.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s cellular telephone in

this case.

        28.     Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice, just as it did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant, to remove the number.

        29.     Defendant’s corporate policy is structured as to continue to call individuals like

the Plaintiff, despite these individuals explaining to Defendant they wish for the calls to stop.

        30.     Defendant has numerous other federal lawsuits pending against them alleging

similar violations as stated in this Complaint.

        31.     Defendant has numerous complaints against them across the country asserting that

their automatic telephone dialing system continues to call despite being requested to stop.

        32.     Defendant has had numerous complaints from consumers against them across the

country asking to not be called, however the Defendant continues to call the consumers.

        33.     Defendant’s corporate policy provided no means for the Plaintiff to have his

number removed from the call list.




                                                   5
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 6 of 10 PageID 6



        34.    Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge that the called parties do not wish to be called.

        35.    None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

        36.    Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff.

        37.    From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        38.    From each and every call without express consent placed by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

telephone line and cellular telephone by unwelcome calls, making the phone unavailable for

legitimate callers or outgoing calls while the phone was ringing from Defendant’s call.

        39.    From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of his time.

For calls he answered, the time he spent on the call was unnecessary as he had repeatedly asked

for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone

and deal with missed call notifications and call logs that reflected the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular telephone, which are designed to

inform the user of important missed communications.

        40.    Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls

that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for


                                                  6
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 7 of 10 PageID 7



unanswered calls, Plaintiff had to waste time to unlock the phone and deal with missed call

notifications and call logs that reflected the unwanted calls. This also impaired the usefulness of

these features of Plaintiff’s cellular telephone, which are designed to inform the user of

important missed communications.

        41.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of unnecessary expenditure of Plaintiff’s cellular

telephone’s battery power.

        42.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone where a voice message was left which occupied space in Plaintiff’s telephone

or network.

        43.     Each and every call placed without express consent by Defendant to Plaintiff’s

cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular

telephone and his cellular telephone services.

        44.     As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affect in a personal and individualized way by stress and embarrassment.

                                            COUNT I
                                     (Violation of the TCPA)

        45.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-four

(44) as if fully set forth herein.

        46.     Defendant willfully violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

        47.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

                                                  7
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 8 of 10 PageID 8



Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against BCA FINANCIAL SERVICES, INC. for statutory damages, punitive damages,

actual damages, treble damages, enjoinder from further violations of these parts and any other

such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

        48.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-four

(44) as if fully set forth herein.

        49.     At all times relevant to this action Defendant is subject to and must abide by the

laws of the State of Florida, including Florida Statute § 559.72.

        50.     Defendant has violated Florida Statute §559.72(7) by willfully communicating

with the debtor or any member of her or his family with such frequency as can reasonably be

expected to harass the debtor or her or his family. Plaintiff repeatedly asked for the calls to stop,

informed Defendant that he did not have the ability to pay and that the calls were harassing.

        51.     Defendant has violated Florida Statute §559.72(7) by willfully engaging in other

conduct which can reasonably be expected to abuse or harass the debtor or any member of her or

his family. Despite several complaints about the calls and how they were affecting Plaintiff’s

life, Defendant continued to call

        52.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against BCA FINANCIAL SERVICES, INC. for statutory damages,

                                                  8
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 9 of 10 PageID 9



punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief the court may deem just and proper.

                                            COUNT III
                                     (Violation of the FDCPA)

        53.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-four

(44) as if fully set forth herein.

        54.     At all times relevant to this action Defendant is subject to and must abide by 15

U.S.C. § 1692 et seq.

        55.     Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.

        56.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.

        57.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

means to collect or attempt to collect any debt.        Harassing calls continued after Plaintiff

requested for the Defendant to stop calling.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against BCA FINANCIAL SERVICES, INC. for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief the court may deem just and proper.

                                               Respectfully submitted,

                                               /s/ Octavio Gomez
                                                Octavio Gomez, Esquire
                                                Florida Bar No.: 0338620

                                                  9
Case 8:19-cv-00263-JSM-TGW Document 1 Filed 01/31/19 Page 10 of 10 PageID 10



                                   Georgia Bar No.: 617963
                                   Pennsylvania Bar No.: 325066
                                   Morgan & Morgan, Tampa, P.A.
                                   One Tampa City Center
                                   201 N Franklin Street, Suite 700
                                   Tampa, Florida 33602
                                   Telephone: (813) 223-5505
                                   Facsimile: (813) 559-4845
                                   Primary Email: TGomez@ForThePeople.com
                                   Secondary Email: RKnowles@ForThePeople.com
                                   Attorney for Plaintiff




                                     10
